Commission action plan towards an integrated internal control framework (short presentation)
The next item is a short presentation of the report by Mrs Stauner, on behalf of the Committee on Budgetary Control, on the Commission action plan towards an integrated internal control framework.
Madam President, Commissioner, ladies and gentlemen, the principle of effective internal control is one of the most important budgetary principles that the Commission must observe when implementing the budget and utilising the funds. The European Court of Auditors (ECA) and the European Parliament have been calling for effective, efficient control of the budgetary resources for years, and numerous attempts and suggestions have been made by the ECA, in particular, seeking to ensure that the Commission uses these resources appropriately and economically. Nevertheless, the ECA has not been able to give the Commission a positive statement of assurance for years. I need only remind the House of the occurrences in connection with irregularities in the implementation of the Leonardo programme a few years ago, and other support areas that have always been very susceptible to irregularities and perhaps even to fraud.
In January 2006, the Commission adopted an action plan towards an integrated internal control framework, again with the aim of obtaining a positive statement of assurance from the ECA. As stated in our report, there is no doubt that the Commission has made some serious efforts to develop the action plan. However, it is quite clear to Parliament that the implementation of the measures is a long way behind schedule. Therefore, the Commission must speed up the implementation of the envisaged measures considerably so that positive effects can be seen in the ECA's Annual Report in the foreseeable future and also so that we Members of the European Parliament can grant a budget discharge with a clear conscience.
I do not want to go into the details of the still unsatisfactory implementation of the measures, but I would emphasise that efficient control activities are now all the more necessary considering that, in connection with the economic recovery package, almost all the criteria for the implementation of support measures have been significantly relaxed, including in the interests of providing rapid assistance. I need only remind you of the planned relaxation in the Structural Funds and of the significant changes in the eligibility principles with regard to the EU Globalisation Fund.
We know, of course, that all the support measures, particularly in the field of the Structural Funds, are implemented in close cooperation with the Member States, which is absolutely vital in order to guarantee the validity of the expenditure, but also generates substantial problems when it comes to control by the Commission.
We have known for years that the Commission cannot always approach such controls in the Member States as it would perhaps like and as dictated by the budgetary principles and the ideas of the ECA. Parliament has great difficulties in getting a final picture, particularly in the case of the annual summaries and management declarations at national level, which the Commission presented to us for the first time on 15 February 2008, as the documents do not keep to uniform criteria.
Therefore, our report - which was also adopted unanimously by the Committee on Budgetary Control - calls for continuous pressure to be exerted on the Member States to provide data that is both complete and comprehensible. It is my fervent hope that the Commission will continue to take seriously its task of introducing the internal control framework in future. Thank you very much.
Vice-President of the Commission. - (FR) Madam President, I thank Mrs Stauner for her report and Parliament for the constructive dialogue we have had since the Commission undertook the action plan for a discharge, towards a positive statement of assurance.
In this context, the Commission feels that the statement of assurance issued by the Court of Auditors for 2007 is the best that has ever been obtained. The action plan has contributed to this improvement. I am pleased to tell you that the Commission brought forward to 3 February the adoption of its latest report on the progress achieved. As Mrs Stauner requested it in her report, this should allow you to take it into account in the discharge resolution.
Our communication of 3 February presents an initial assessment of the impact of the action plan as of 31 December 2008. It concludes that considerable progress has been achieved during the term of the current Commission. I will mention several of its points.
In terms of simplification, the proportion of the budget spent according to clearer and easier to apply eligibility rules has risen to 25% of the budget. In the framework of the economic recovery plan, we propose other simplification measures, in particular for the structural funds.
The Court of Auditors reported an improvement in the clarity and reliability of the annual activity reports on the Commission's services finalised under action No 3.
The Commission has reinforced the financial corrections- action No 11 in the structural funds -: in 2008, an amount of 1 billion 500 million was recovered. In comparison, the amount recovered in 2007 was 288 million.
The Commission services are increasingly applying common standards for control methods, ensuring improved coordination and sharing of the results. This is helping to reduce the administrative burden and allowing better use to be made of control results.
We continue to reinforce the responsibility of the Member States for shared management - action No 5 - and we have just received the annual audit summaries for the second time. The Commission will continue these actions along with other initiatives to improve the control framework.
Mrs Stauner's report stresses the key role of the concept of tolerable risk in the pursuit of future improvements. This concept aims to define at the policy level the acceptable balance between the control results and their costs. It is obvious that a zero error rate is impossible and it seems logical that the error rate may vary according to the area inspected.
The interinstitutional discussion of this concept is taking place on the basis of the recent Commission communication. Vice-President Kallas had the opportunity to discuss this in Parliament in January. I would like to stress the importance of this initiative, which will allow the discharge authority better to appreciate the quality of the risk management introduced by the Commission.
Our last report shows you that the Commission has completed the various actions. The Court of Auditors will make its own assessment of the impact of the various actions in its 2008 annual report.
I thank Mrs Stauner for her report, which is a call to improve our accounting framework still further.
That concludes this item. The vote will take place tomorrow.
in writing. - This report which aims to bring more transparency, efficiency and accountability to European spending, is more relevant than ever to implement the EU budget by following the principles of sound financial management. We need a genuine commitment to transparency and effective internal controls in order to extract maximum benefits from of our policies and priorities. Moreover, I fully support the view that if an action cannot be satisfactorily implemented in terms of cost and risk, then it should be reconsidered. In the current economic situation we cannot allow any wasteful spending or misuse of European funds. At the same time the institution needs to have less complex legal requirements. It is necessary to simplify the administrative and financial burden on applicants and benefeciaries of the EU especially since many instances unnecessary bureaucracy has resulted in impediment to effective policy implementation. The challenging task is to find the right balance.